Citation Nr: 9932100	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  91-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
cholecystectomy, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for residuals of cholecystectomy.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  

This claim was initially denied by the Board in June 1991; 
however, that Board decision was vacated in June 1993 due to 
a procedural defect.  The claim was subsequently presented to 
the Board in March 1994, August 1996, and August 1998.  On 
each occasion, the veteran's claim was remanded by the Board 
for additional development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran has mild discomfort of the abdominal tract 
due to his cholecystectomy in service.  

2.  The veteran has a post-operative scar of the abdomen 
which is tender and painful, with slight incisional 
herniation, as a result of his cholecystectomy in service.  



CONCLUSIONS OF LAW

1.  An increased rating, in excess of 10 percent, is not 
warranted for the veteran's service connected residuals, 
other than scarring, of a cholecystectomy.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.20, 4.114, Diagnostic Codes 7300-7348 (1999).  

2.  A separate compensable rating, of 10 percent, is 
warranted for the veteran's post-cholecystectomy scar of the 
abdomen.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-
7819 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran has received ongoing VA outpatient medical 
treatment for his residuals of a cholecystectomy.  An April 
1989 clinical note reflects the veteran's complaints of 
indigestion, stomach cramps, and occasional nausea and 
vomiting.  He also reported occasional constipation and 
diarrhea.  No bleeding was noted, however.  Spicy foods 
aggravated these symptoms, and antacids helped alleviate 
them.  Scars related to his in-service shell fragment wound 
to the abdomen and resulting cholecystectomy were also noted.  
The veteran was counseled on his diet, and medications were 
prescribed.

A VA general medical examination was afforded the veteran in 
May 1989.  His gastrointestinal complaints were again noted, 
including indigestion, heartburn, and vomiting.  A hiatal 
hernia with reflux was diagnosed.  

In an October 1989 rating decision, the veteran's claim for 
an increased rating for his residuals of a cholecystectomy 
was denied.  He filed a January 1990 notice of disagreement, 
initiating this appeal.  

A personal hearing at the RO was afforded the veteran in 
October 1990.  He testified that he has experienced vomiting, 
heartburn, diarrhea, generalized weakness, and acid 
indigestion since receiving his abdominal wound in service.  
Pain in the region of his post-operative scar was also 
reported, especially upon exertion.  

The veteran's claim was initially presented to the Board in 
June 1991, at which time it was denied.  However, by a June 
1993 Board decision, the June 1991 Board denial was vacated 
due to a procedural error.  

In January 1993, the veteran testified before a member of the 
Board.  He again described his gastrointestinal symptoms, 
including heartburn, vomiting, and nausea.  While antacids do 
alleviate these symptoms to a degree, he does not obtain 
complete relief, according to his testimony.  Finally, he 
also testified that during lifting and other physical 
exertion, he has pain and tightness along his post-operative 
scar.  

When the veteran's increased rating claim was next presented 
to the Board in March 1994, it was remanded for additional 
development.  

A VA medical examination was afforded the veteran in November 
1994.  He reported daily episodes of abdominal pain and 
nausea, especially in the upper gastrointestinal region, 
which are exacerbated by heavy lifting and other forms of 
exertion.  Spicy foods also resulted in abdominal pain and 
heartburn.  He experienced vomiting about twice per week, 
especially when he experiences emotional stress.  However, he 
had recently begun taking Prilosec, and this medication 
results in "dramatic improvement" of his gastrointestinal 
pain. Objectively, the veteran was normal in appearance, 
without jaundice or pallor.  He had a well-healed surgical 
scar, approximately 20 cm in length, in the upper abdominal 
region.  A small incisional hernia was present in the upper 
third of this scar.  No recent weight loss was noted; in 
fact, the veteran had gained weight since his last 
examination.  A history of abdominal surgery and reflux 
esophagitis was noted.  

Also in November 1994, the veteran submitted the private 
treatment records of Dr. S.F., M.D., who has treated the 
veteran for gastrointestinal complaints since January 1994.  
Upon initial examination, the veteran's abdomen was soft, 
non-tender, non-distended, and without organomegaly or mass.  
Bowel sounds were good.  His complaints included indigestion, 
nausea, and heartburn.  Reflux disease was diagnosed, and an 
endoscopy was recommended.  A series of endoscopy procedures 
were performed on the veteran in 1994, and he was diagnosed 
with Barrett's esophagus, severe erosive and ulcerative 
esophagitis, dysplasia, and a hiatal hernia.  The veteran was 
placed on medication and scheduled for follow-up care with 
his private physician.  

The veteran testified on his own behalf at a personal hearing 
in January 1996.  He reported chronic gastrointestinal pain 
and nausea since his in-service injury and resulting surgery.  
While medications have decreased this pain to some degree, it 
has not been eliminated.  Certain foods and physical exertion 
exacerbate these symptoms, and the veteran expects to have 
them for the rest of his life.  

The veteran's claim was again presented to the Board in 
August 1996, at which time it was remanded for additional 
development.  A new VA gastrointestinal examination was 
afforded the veteran in September 1996.  He reported that 
since being placed on Prilosec by his personal physician, he 
has experienced an improvement in his gastrointestinal 
symptoms.  However, he still had episodes of heartburn, 
epigastric pain, occasional vomiting, and reflux.  No 
hematemesis, melena, or blood in his stool was reported.  
Upon physical examination, the veteran's abdomen was soft, 
non-tender, non-distended, and without hepatosplenomegaly or 
masses.  Bowel sounds were positive.  His blood tests were 
within normal limits for hematocrit, white cell count, and 
platelets.  The veteran was noted to be status post 
cholecystectomy and status post shell fragment wound to the 
abdomen with liver lacerations.  The VA examiner diagnosed 
reflux esophagitis, hiatal hernia, Barrett's esophagus, and 
mild dysplasia.  In the examiner's medical opinion, the 
veteran's gastroesophageal reflux was "in all probability 
not caused by" his shell fragment wound and resulting liver 
lacerations.  

This evidence was considered by the RO, which declined to 
grant the veteran an increased rating for his residuals of a 
cholecystectomy.  The veteran's claim was returned to the 
Board in August 1998, at which time it was again remanded for 
additional development.  

A new VA gastrointestinal examination was afforded the 
veteran in November 1998.  The examiner reviewed the evidence 
of record in conjunction with the examination.  The veteran's 
reported symptoms included weekly bouts of diarrhea, 
abdominal pain in the area of his surgical and shrapnel 
scars, generalized fatigue, and occasional loss of appetite.  
Upon objective examination, the veteran appeared well-
nourished and in no acute distress.  No pallor was evident.  
His abdomen was without distention or striae.  Tenderness was 
minimal.  No rebound, guarding, or hepatosplenomegaly was 
observed.  No abdominal hernias were identified.  Diagnostic 
testing revealed albumin, bilirubin, aspartate transaminase, 
alanine transaminase, and complete blood count all within 
normal limits.  The veteran was also negative for hepatitis 
A, B, and C.  The medical examiner diagnosed the veteran with 
acid reflux and esophagitis.  The examiner then stated that 
the veteran's epigastric pain was "not plausibly related" 
to his prior cholecystectomy; instead, these symptoms were 
more likely a result of his acid reflux and esophagitis, 
neither of which was due to the shell fragment wound in 
service.  

Analysis
I.  Increased rating - Residuals of a cholecystectomy, 
other than scarring.

The veteran's claim for entitlement to an increased rating 
for his service-connected residuals of a cholecystectomy is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Because the claim is well-grounded, the VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  Therefore, while the 
veteran has numerous gastrointestinal disabilities, only that 
degree of impairment resulting from his service connected 
residuals of a cholecystectomy may be considered by the Board 
in adjudicating the issue on appeal.  Admittedly, this is an 
extremely difficult task, but in all cases where a reasonable 
doubt arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Also, because any 
disability arising from his post-surgical scars is being 
considered below, such disability will not be considered 
within this portion of the Board's decision.  

Currently, the veteran has a 10 percent disability rating for 
his residuals of a cholecystectomy.  This disability is rated 
under Diagnostic Code 7318, for removal of the gall bladder.  
Under this code, a noncompensable rating is awarded when the 
veteran is asymptomatic, 10 percent is awarded for mild 
symptomatology, and 30 percent is awarded for severe 
symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318 (1999).  

For the reasons to be discussed below, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating, in excess of 10 percent, for his service connected 
residuals of a cholecystectomy, and thus the claim must be 
denied.  

The veteran has submitted extensive medical documentation of 
his gastrointestinal symptomatology, which includes 
heartburn, nausea, vomiting, diarrhea, generalized weakness, 
acid indigestion, and abdominal tightness.  However, he has 
also been diagnosed with reflux esophagitis, dysplasia, 
Barrett's esophagus, and a hiatal hernia, and service 
connection has not been established for these diagnoses.  Two 
VA examinations, in September 1996 and November 1998, have 
been afforded the veteran specifically to address the 
etiology of his gastrointestinal complaints.  On the first 
such occasion, the medical examiner stated the veteran's 
gastroesophageal reflux was "in all probability not caused 
by" his shell fragment wound and resulting liver 
lacerations.  Likewise, in November 1998, a different medical 
examiner stated that the veteran's epigastric pain was "not 
plausibly related" to his prior cholecystectomy; instead, 
these symptoms were more likely a result of his acid reflux 
and esophagitis, neither of which was due to his shell 
fragment wound in service.  

Thus, while the veteran has reported severe gastrointestinal 
distress, the medical evidence of record clearly indicates a 
cause other than his service connected residuals of a 
cholecystectomy in service.  In fact, no medical record, 
either private or VA, directly attributes any of his 
gastrointestinal symptoms to the service connected disability 
before the Board.  While at least some degree of the 
veteran's gastrointestinal discomfort may be a residuals of 
his cholecystectomy, he has already been awarded a 10 percent 
rating, under Diagnostic Code 7318, for mild symptomatology.  
A 20 percent rating, for severe symptomatology, cannot be 
awarded where the medical evidence suggests causes other than 
the veteran's service connected disability for his 
gastrointestinal impairment.  

The veteran's service connected disability has also been 
evaluated in light of other, potentially analogous, rating 
criteria.  38 C.F.R. §§ 4.20, 4.114, Diagnostic Codes 7300-
7348 (1999).  However, the evidence of record does not 
suggest that any other diagnostic code for gastrointestinal 
disabilities more closely resemble the facts in the present 
case, or might afford the veteran a disability rating in 
excess of 10 percent for his service connected disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of a cholecystectomy have 
not required extensive hospitalization since his service 
separation, and are not shown by the evidence to present 
marked interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected residuals of a 
cholecystectomy are unusual, or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, a preponderance of the evidence is against an 
increased rating, in excess of 10 percent, for the veteran's 
residuals of a cholecystectomy, other than scarring.  

II. Increased rating - Post-surgical scarring

According to treatment notes and the veteran's hearing 
testimony, he has a post-cholecystectomy scar along his 
abdomen.  He has reported pain and tightness along this scar 
with physical exertion, and at the time of his November 1994 
VA medical examination, a small incisional hernia was noted 
along the upper third of this scar.  The Court has stated 
that where symptomatology is "distinct and separate," scars 
and underlying injury may be rated separately without 
violating the 38 C.F.R. § 4.14 provision against pyramiding.  
38 C.F.R. § 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994).  Because this scar is clearly a residual of 
his cholecystectomy, and presents distinct and separate 
symptomatology, it should be rated as a separate disability.  

Surgical scars of the abdomen are rated under Diagnostic Code 
7804, and a 10 percent evaluation is assigned for scars, 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  If the 
evidence is insufficient to warrant a compensable rating, a 
noncompensable rating is assigned.  38 C.F.R. § 4.31 (1999).  

The veteran's post-operative scar has constantly been 
described as well-healed, according to the November 1994, 
September 1996, and November 1998 VA medical examination 
reports.  However, he has reported a pain and tightness in 
the area of his scar, especially when lifting or otherwise 
exerting himself physically.  Objectively, the November 1994 
VA medical report noted a small incisional hernia in the 
upper third of the surgical scar.  While this herniation was 
not noted on the subsequent September 1996 and November 1998 
examination reports, and may have healed by that time, it is 
sufficient objective evidence of pain and tenderness of the 
scar.  In light of 38 C.F.R. §§ 4.3 and 4.7, a compensable 
rating of 10 percent is warranted under Diagnostic Code 7804 
for the veteran's post-operative scar of the abdomen.  

The veteran's post-cholecystectomy scar of the abdomen has 
also been evaluated against other, potentially analogous, 
rating criteria for the skin.  38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7800-7819 (1999).  However, the evidence of 
record does not suggest that the other diagnostic codes for 
dermatological disabilities more closely resemble the facts 
in the present case, or afford the veteran a disability 
rating in excess of 10 percent.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post-cholecystectomy abdominal scar 
has not required any hospitalization since his service 
separation, and is not shown by the evidence to present any 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected post-operative scar is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, a separate compensable rating of 10 percent is 
warranted for the veteran's post-cholecystectomy scar of the 
abdomen.  


ORDER

1.  An increased rating for the veteran's service connected 
residuals of a cholecystectomy, other than scarring, is not 
warranted.  

2.  An increased rating of 10 percent is warranted for the 
veteran's post-operative scar of the abdomen.  

  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

